 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
EXHIBIT 10.41
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

SETTLEMENT AGREEMENT FOR CERTAIN DEBENTURES
 
This Settlement Agreement For Certain Debentures (hereinafter, the “Agreement”)
is made and entered into on this 10 day of December 2010, by and among Calais
Resources, Inc., a corporation organized wider the laws of British Columbia
("Calais"), Marlowe and Judy Harvey ("Mr. and Mrs. Harvey"), and Argus
Resources, Inc. ("Argus”). Mr. and Mrs. Harvey and Argus are collectively
referred to as the “Harvey Parties,” Calais and the Harvey Parties are
collectively referred to as the "Parties"
 
RECITALS
 
 
Calais is a publicly-held company based in Littleton, Colorado, with properties
in Boulder County, Colorado and Nye County, Nevada, which has obligations to
file reports and disclosure information with the British Columbia Securities
Commission ("BCSC") and the United States Securities and Exchange Commission
("SEC").

 
 
Mr. Harvey has been an officer and director of Calais in the past and with the
other Harvey Parties is a significant shareholder of Calais.

 
 
The Harvey Parties hold four convertible debentures issued by Calais, and the
Parties would like to settle three of the debentures pursuant to this
Agreement.  The debenture in the amount of CDN$ 747,728 held by Aardvark
Agencies, Inc, and the debenture in the amount of CDN$ 1,103,214 held by Lynn
Martin, are not coveted by this Agreement.

 
NOW, THEREFORE, in consideration of the following covenants and promises and for
other valuable consideration, this Agreement is entered into by the Parties.
 
AGREEMENT
 


Convertible Debentures, There are three convertible debentures between Calais
and the Harvey Parties which are intended to be settled as provided in this
Agreement.  These include:


Name of Holder
Amount (CDN$)
Due Date
Conversion Price (CDN$)
Judy Harvey
$2,046,741
5/31/2011
$1.23
Argus Resources, Inc.
$   215,422
5/31/2011
$1.23
Judy Harvey
$   948,000
5/31/2011
$1.23
       


 
 

--------------------------------------------------------------------------------

 
Harvey Debentures. The Harvey Parties hold two debentures which total CDN$
2,994,741. The Harvey Parties agree to accept as full payment for these two
debentures the sum of CDN$ 149,737 in cash to be paid on the closing of this
Agreement, together with 8,890,638 restricted shares of Calais common stock to
be delivered on the closing of this Agreement.  Since Calais is unable to
deliver a certificate for the 8,890,638 shares because of the British Columbia
Cease Trade Order, the certificate will be issued and held by Calais’ transfer
agent pursuant to an escrow agreement satisfactory to the Parties.
 
Argus Debenture. The Harvey Parties agree to accept as full payment for the
Argus Debenture, 659,730 restricted shares of Calais common stock to be
delivered on the closing of this Agreement.  Since Calais is unable to deliver a
certificate for the 659,730 shares because of the British Columbia Cease Trade
Order, the certificate will be issued and held by Calais' transfer agent
pursuant to an escrow agreement satisfactory to the Parties. Argus and Calais
further agree that upon the issuance of the 659,730 shares to Argus and the
execution of this Agreement by Argus and Calais, both Argus and Calais shall and
hereby do release each other of and from any and all obligations or liabilities
which each now has, has had, or may have, to the other, and from all claims or
actions of every kind and nature whatsoever, except for the obligations to
comply with the provisions of this Agreement.
 
Nature of Restricted Stock. The shares of Calais common stock to be issued by
Calais pursuant to the provisions of paragraphs 2 and 3 will be restricted
shares as that term
is defined in Rule 144 and the holding period for the shares will commence on
the date of the Closing of this Agreement The holding period required before
shares can be sold will depend on whether or not Calais is current in its
reporting requirements with the SEC. If Calais is current the holding period for
non-affiliates is 6 months and if Calais is not current, the holding period for
non-affiliates is 12 months.
 
Representations and Warranties.
 
Calais.  Calais represents and warrants to each of the Harvey Parties
(understanding that each of the Harvey Parties will be relying on the accuracy
and completeness of the representations and warranties in their determination to
enter into this Agreement);
 
Calais is a corporation in good standing in British Columbia and is qualified to
conduct business in the state of Colorado.
 
The person executing this Agreement on behalf of Calais is its
president.  Calais has authorized its president to sign this Agreement on its
behalf, and has further authorized such officer to deliver this Agreement to
each of the Harvey Parties and intends to be bound by this Agreement in
accordance with its terms.
 
To the extent that Calais has stated any fact to this Agreement, Calais (acting
through and

 
 

--------------------------------------------------------------------------------

 

based on the knowledge of its president) believes such fact to be true and
correct in all material respects.
 
The Harvey Parties. Each of the Harvey Parties represents and warrants to Calais
(understanding that Calais will be relying on the accuracy and completeness of
the representations and warranties in its determination to enter into this
Agreement):
 
Each of the Harvey Parties that is a corporation, is a corporation in good
standing under the laws of its jurisdiction of organization and is qualified to
conduct business in the states or provinces where the conduct of its business so
requires.
 
The persons executing this Agreement on behalf of each of the Harvey Parties
that is a corporation are its duly constituted officers as named on the
signature page hereof.  Each of the Harvey Parties that is a corporation has
authorized such officers to sign this Agreement on its behalf, and has further
authorized such officers to deliver this Agreement to Calais and intends to be
bound by this Agreement in accordance with its terms.
 
To the extent that this Agreement states or sets out any matters of feet with
respect to the rights, interests, claims or obligations of the Harvey Parties,
such statements of feet ate true and correct in all material inspects and any
such statements of fact do not omit to sate a fact that ought reasonably to be
stated or that is necessary to make the statement not misleading in light of the
circumstances in which it was made.
 
Costs and Expenses. The Parties shall each be responsible to pay their own
attorneys’ fees and other costs and expenses incurred in connection with the
negotiation and drafting of this Agreement.
 
Closing.  The  closing of the transactions contemplated in this Agreement (the
"Closing") shall take place automatically (i) once each of the Parties has
received copies of the signatures to this Agreement of all other Parties, (ii)
once Calais has wired CDN$149,737 to Judy Harvey,  (iii) once Calais has issued
8,890,638 shares of its common stock to Judy Harvey and placed the certificate
into escrow for the benefit of Judy Harvey, and (iv) once Calais has issued
659,730 shares of its common stock to Argus and placed the certificate into
escrow for the benefit of Argus.
 
Accuracy of Factual Statements.  Each of the Parties represents to each of the
other Parties that the factual statements contained herein are true and correct
to the best of such Party’s knowledge, and no Party will take any action or
assert any position that places into question or disputes the accuracy of any of
the factual statements made herein.
 
Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
Colorado except to the extent that the laws of British Columbia govern the
validity of the outstanding shares of Calais common stock and debentures. Each
of the Parties consents to the



 
 

--------------------------------------------------------------------------------

 

jurisdiction of the federal courts whose district encompass any part of the City
of Denver, Colorado, or the state courts of the City and County of Denver,
Colorado, in connection with any law, any objection, including any objection
based forum non conveniens, to the bringing of any such proceeding in such
jurisdictions.  Each of the Parties agrees that service in person or by
certified or registered US. Mail to their respective last known address shall
constitute valid and personam service upon such Party in any action or
proceeding with respect to any matter as to which such Party has submitted to
jurisdiction hereunder.


Severability. If any part of this Agreement shall be determined to be illegal,
invalid or unenforceable, the remaining part shall not be affected thereby, and
the illegal, unenforceable or invalid parts shall be deemed not to be a part of
this Agreement
 
Integrated Agreement. This Agreement constitutes a single integrated contract
expressing the entire agreement of the Parties with respect to die subject
matter hereof, compromising any and all rights and obligations of the Parties,
without exception, and supersedes all prior and contemporaneous oral and written
agreements and discussions with respect to the subject matter hereof This
Agreement may be amended or modified only by an agreement in writing signed by
the Parties.  The failure by a Party to declare a breach or otherwise to assert
its rights under this Agreement shall not be construed as a waiver of any right
the Party has under this Agreement.
 
Confidentiality.  The Parties agree that this Agreement shall remain
confidential between and among the Parties except as required to be disclosed
under applicable law, governmental regulation or pursuant to judicial order or
decree.
 
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
Authority. Each person executing this Agreement on behalf of an entity
represents and warrants to each other Party that such parson has executed this
Agreement with all appropriate corporate and other authority, and that this
Agreement is intended to be, and is, binding upon such rarity in accordance with
its terms.
 
Good Faith.. Each of the Parties to this Agreement will work in good faith to
accomplish the purposes of this Agreement
 
Notices.  All written notices required by this Agreement or any document
delivered pursuant hereto or as contemplated herein, must be delivered to the
following addresses (or to such other addresses as may be supplied by a Party)
by a means evidenced by a delivery receipt and will be effective upon receipt.
 
If to Calais:

 
 

--------------------------------------------------------------------------------

 

8839 West Crestline Dr.
Littleton, CO 80123
Attn: Dave Young, President
 
If to Mr. Harvey or any of the Harvey Parties:
 
47015 Extrom Road
Chiliwack, B.C. V2R-4V1
Canada
 
Survival. The Parties agree that the obligations, representations and warranties
contained herein shall indefinitely survive the execution of this Agreement, the
delivery of all documents hereunder, and the completion of the transactions
contemplated herein.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above mentioned above.


 
CALAIS RESOURCES, INC.
 


 


By  /s/ David K. Young                                          
      David Young, President


STATE OF COLORADO               )
)
COUNTY OF                                   )


Subscribed, sworn to, and acknowledged before me by David Young, as President
for and on behalf of Calais Resources, Inc., on this  day of December 2010.
 
Witness my hand and official seal.


 
My commission expires:

 
 
[Seal]
 


 


/s/ Marlowe Harvey                      /s/ Judy Harvey


 
Marlowe Harvey,
Individually                                                           Judy
Harvey, Individually

 
 

--------------------------------------------------------------------------------

 

PROVINCE OF B.C.                )
)ss.
CITY OF                                    )


 
Subscribed, sworn to, and acknowledged before me by Marlowe and Judy Harvey,
individually, on this  day of December 2010.
 
Witness my hand and official seal.
 
My commission expires:
 
 
[SEAL]

 
Notary Public
 
 
ARGUS RESOURCES, INC.




By /s/ Marlowe Harvey
Marlowe Harvey, President and Secretary




PROVINCE OF B.C.                )
)ss.
CITY OF                                    )
 
Subscribed, sworn to, and acknowledged before me by Marlowe Harvey, as President
and Secretary for and on behalf of Argus Resource, Inc., on this  day of
December 2010.
Witness my hand and official seal.
 
My commission expires:
 
 
[SEAL]

 
Notary Public
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 